Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 and 10-21 are allowed over the prior art of record. Claims 9 and 22 have been canceled.
The following is an examiner’s statement of reasons for allowance: the prior art of record fail to teach and suggest the combination of a server linked to the communications network, receiving a question report from one of the participant client devices, wherein the question report includes identification data of a portion of the presentation content and user input content associated with the portion of the presentation content; with the server, transmitting the question report to the presenter client device for access by an operator of the presenter client device during the collaboration session; and prior to the receiving a question report from one of the participant client devices, displaying the presentation content on a display screen of each of the one of the participant client devices, responding to a user interaction with the display screen during the displaying by collecting a timestamp and a cursor coordinates associated with the user interaction and further by displaying a screenshot of the presentation content displayed at a time matching the timestamp along with a dialog box, receiving the user input content via the dialog box, and transmitting the question report to the server including the timestamp, the cursor coordinates, the screenshot, and the user input content.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B. Burgess can be reached on 5712723949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ B JEAN/Primary Examiner, Art Unit 2454